Exhibit 10.5
NORTHWEST BIOTHERAPEUTICS, INC.
FORM OF LOAN AGREEMENT and
PROMISSORY NOTE

      US $_____   October _____, 2008

SECTION 1. GENERAL.
_____, a _____ [company][resident] of _____, (the “Holder”) hereby grants to
Northwest Biotherapeutics, Inc., a Delaware company (the “Maker” or the
“Company”) an unsecured bridge term loan facility of _____ Dollars (US$_____)
(the “Principal Amount”) subject to the terms of this Loan Agreement and
Promissory Note (this “Note”). Holder will deliver the Principal Amount to the
Company promptly following execution of this Note, in US dollars in immediately
available funds, at the account notified to Holder by the Company. The Principal
Amount will bear interest until repaid at an annualized rate of twelve percent
(12%) per annum (the Principal Amount and such interest together the “Repayment
Amount”). The term of this Note will be _____ (_____) months from the date
hereof (the “Maturity Date”), or such earlier date as may be applicable under
Sections 2 and 4 hereof. In addition, upon execution of this Note, Maker will
issue to Holder a warrant exercisable for common stock of Maker as provided in
Section 10 hereof (the “Warrant”).
Upon receipt of the Principal Amount and for value received, the Company hereby
promises to issue the Warrant, and promises to pay the Repayment Amount to the
order of the Holder or its assigns, in accordance with this Note, on the
Maturity Date.
SECTION 2. PRE-PAYMENT.
This Note may be pre-paid in whole or in part prior to the Maturity Date at any
time, at the election of the Maker in its discretion, provided however that any
such pre-payment will not reduce the number of shares for which the Warrant
pursuant to Section 10 will be exercisable.
SECTION 3. DEFAULT PAYMENT.
Upon the occurrence of an Event of Default (as defined in Section 4 hereof)
after notice as provided in Section 15.1 hereof (“Event of Default”), default
payments shall become due and payable on any unpaid Repayment Amount that
remains outstanding after the applicable Maturity Date (the “Default
Principal”). The default payments shall be assessed on a monthly basis at the
beginning of each month or partial month in which any Default Principal remains
outstanding. Such default payments shall be a fixed amount relating to such
month or partial month, and shall not be pro rated if the Default Principal is
repaid by the Maker during such month. The amount of such default payments shall
be equal to the lowest of (i) 0.25% percent of the Default Principal per month
or partial month that such Default Principal remains outstanding, representing
an annualized rate of Default Payments of three percent (3%) per annum, or
(ii) the maximum rate permitted under applicable rules and regulations of the
United States Small Business Administration (“SBA”), or (iii) the maximum rate
allowed by law (the “Default Payments”). Such Default Payments shall commence
upon the occurrence of an Event of Default and continue until such Event of
Default is fully cured or waived.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. DEFAULTS.
4.1 Definitions. Each occurrence of any of the following events shall constitute
an “Event of Default”:
(a) if a default occurs in the issuance of the Warrant or in the payment of any
Repayment Amount, or other amounts due under this Note, whether at the due date
thereof or upon acceleration thereof, and such default remains uncured for ten
(10) business days after written notice thereof from Holder;
(b) if any representation or warranty of Maker made herein shall have been false
or misleading in any material respect, or shall have contained any material
omission, as of the date hereof;
(c) if a material default occurs in the due observance or performance on the
part of Maker of any covenant or agreement to be observed or performed pursuant
to the terms of this Note and such default remains uncured for ten (10) business
days after written notice thereof from Holder;
(d) if Maker shall (i) discontinue its business, (ii) apply for or consent to
the appointment of a receiver, trustee, custodian or liquidator of Maker or any
of its property, (iii) make a general assignment for the benefit of creditors,
or (iv) file a voluntary petition in bankruptcy, or a petition or an answer
seeking reorganization or an arrangement with creditors, or take advantage of
any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation laws or statutes, or file an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;
(e) if there shall be filed against Maker an involuntary petition seeking
reorganization of Maker or the appointment of a receiver, trustee, custodian or
liquidator of Maker or a substantial part of its assets, or an involuntary
petition under any bankruptcy, reorganization or insolvency law of any
jurisdiction, whether now or hereafter in effect (any of the foregoing petitions
being hereinafter referred to as an “Involuntary Petition”) and such Involuntary
Petition shall not have been dismissed within ninety (90) days after it was
filed;
4.2 Remedies on Default.
(a) Upon each and every such Event of Default and at any time thereafter during
the continuance of such Event of Default: (i) any and all indebtedness and
related amounts (including, without limitation, Default Payments) due from Maker
to Holder under this Note or otherwise shall immediately become due and payable;
and (ii) Holder may exercise all the rights of a creditor under applicable law.

 

2



--------------------------------------------------------------------------------



 



(b) In case any one or more Events of Default shall occur and be continuing, and
acceleration of this Note or any other indebtedness or obligation of Maker to
Holder shall have occurred, Holder may, inter alia, proceed to protect and
enforce its rights by an action at law, suit in equity and/or other appropriate
proceeding, whether for the specific performance of any agreement contained in
this Note, or for an injunction against a violation of any of the terms hereof
or thereof or in furtherance of the exercise of any power granted hereby or
thereby or by law. No right conferred upon Holder by this Note shall be
exclusive of any other right referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.
SECTION 5. DEFENSES.
The obligations of Maker under this Note shall not be subject to reduction,
limitation, impairment, termination, defense, set-off, counterclaim or
recoupment for any reason.
SECTION 6. EXTENSION OF MATURITY.
Should the Repayment Amount or any other amounts due under this Note become due
and payable on other than a business day, the due date thereof shall be extended
to the next succeeding business day. For the purposes of the preceding sentence,
a business day shall be any day that is not a Saturday or Sunday, or a legal
holiday in the State of New York in the United States.
SECTION 7. ATTORNEYS’ FEES AND COLLECTION FEES.
In the event that all or part of the indebtedness evidenced by this Note is
collected at law or in equity, or in bankruptcy, receivership or other court
proceedings, arbitration or mediation, or any settlement of any of the
foregoing, Maker agrees to pay, in addition to the Repayment Amount and any
other amounts due and payable hereunder, all costs of collection incurred by
Holder in collecting or enforcing this Note, including, without limitation,
reasonable attorneys’ fees and expenses.
SECTION 8. WAIVERS, DISPUTES, JURISDICTION.
8.1 Waivers by Maker. Maker hereby waives presentment, demand for payment,
notice of dishonor, notice of protest and all other notices or demands in
connection with the delivery, acceptance, performance or default of this Note.
8.2 Actions of Holder not a Waiver. No delay by Holder in exercising any power
or right hereunder shall operate as a waiver of any power or right, nor shall
any single or partial exercise of any power or right preclude other or further
exercise thereof, or the exercise of any other power or right hereunder or
otherwise; and no waiver or modification of the terms hereof shall be valid
unless set forth in writing by Holder and then only to the extent set forth
therein.

 

3



--------------------------------------------------------------------------------



 



8.3 Consent to Jurisdiction. Maker hereby submits to the jurisdiction of any
state or federal court sitting in the State of New York over any suit, action,
or proceeding arising out of or relating to this Note or any other agreements or
instruments with respect to Holder. Maker hereby waives, to the fullest extent
permitted by law, any objection that Maker may now or hereafter have to the
laying of venue of any such suit, action, or proceeding brought in any such
court and any claim that any such suit, action, or proceeding brought in any
such court has been brought in an inconvenient forum. Final judgment in any such
suit, action, or proceeding brought in any such court shall be conclusive and
binding upon Maker, and may be enforced in any court in which Maker is subject
to jurisdiction by a suit upon such judgment, provided that service of process
is effected upon Maker as provided in this Note or as otherwise permitted by
applicable law.
8.4 Waiver of Jury Trial. MAKER WAIVES ANY RIGHTS IT MAY HAVE TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN MAKER AND HOLDER RELATING TO THE SUBJECT MATTER OF THIS NOTE. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS NOTE,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENT OR AGREEMENT RELATING TO THE LOAN.
8.5 Service of Process. Maker hereby consents to process being served in any
suit, action, or proceeding instituted in connection with this Note by delivery
of a copy thereof by certified mail, postage prepaid, return receipt requested,
to Maker, and/or by delivery of a copy thereof to a registered agent of Maker.
Refusal to accept delivery, and/or avoidance of delivery, shall be deemed to
constitute delivery. Maker irrevocably agrees that service in accordance with
this Section 8.5 shall be deemed in every respect effective service of process
upon Maker in any such suit, action or proceeding, and shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon
Maker. Nothing in this Section 8.5 shall affect the right of Holder to serve
process in any manner otherwise permitted by law or limit the right of Holder
otherwise to bring proceedings against Maker in the courts of any jurisdiction
or jurisdictions.
SECTION 9. COVENANTS.
9.1 Affirmative Covenants. So long as this Note shall remain outstanding:
(a) Office. Maker shall maintain its head office in the United States.
(b) Use of Proceeds. Maker shall use the proceeds from this Note for operating
expenses and other obligations of the Company incurred in pursuing the Company’s
business plans and strategies inside or outside the U.S. including, without
limitation, product rollouts, activities involving facilities and capacity,
clinical trial expenses, research and development expenses, expenses related to
regulatory filings and processes with the US Food and Drug Administration
(“FDA”) and applicable regulators in various international markets, preparations
for commercial delivery of the Company’s products in various international
markets, expenses related to US Securities and Exchange Commission (“SEC”)
filings and processes, expenses related to salaries and other general and
administrative operations, expenses related to litigation, and expenses of
accountants, attorneys, consultants and other professionals.

 

4



--------------------------------------------------------------------------------



 



(c) Regulatory Information. So long as any principal or other obligation under
this Note shall remain outstanding, Maker shall provide to Holder, within the
applicable timeframe specified by Holder, all such information and assessments
as may be necessary or desirable in order for Holder to comply with its
reporting obligations to any governmental agency or authority including, without
limitation, the SBA. To the extent that any such information constitutes
material non-public information, Holder agrees to keep such information
confidential in accordance with applicable securities laws.
(d) Business Activity. So long as any principal or other obligation under this
Note shall remain outstanding, Maker shall make no change in its business
activity that would render it or any of its business activities non-compliant
with SBA regulations and guidelines.
9.2 Negative Covenants. So long as any principal or other obligation under this
Note shall remain outstanding:
(a) No Liens. Maker shall not grant to any person or entity a security interest,
lien, license, or other encumbrance of any kind, direct or indirect, contingent
or otherwise, in, to or upon any assets of Maker, including, without limitation,
any intellectual property of any kind (collectively, “Liens”), except (i) Liens
to secure further financing for the purpose of (x) repaying the Principal Amount
and any other amounts due pursuant to this Note and any other notes under which
the repayment of principal and other consideration is pari passu with the
repayment under this Note, or (y) funding the further operations of the Company,
or (ii) Liens imposed by law for taxes that are not yet due or are being
contested in good faith by the Company.
(b) No Conflicting Agreements. Maker shall not enter into any agreement that
would materially impair, interfere or conflict with Maker’s obligations
hereunder.
SECTION 10. WARRANT
In partial consideration for the loan made by Holder pursuant to this Note,
Maker will issue to Holder at Closing a warrant exercisable for the purchase of
common stock of the Maker, in the form attached hereto as Exhibit A (the
“Warrant”). As provided in the Warrant, the exercise price will be equal to the
lowest closing price of Maker’s common stock on the US NASDAQ OTC Bulletin Board
market or the London AIM market on the trading day prior to the date of
execution of this Note (the “Exercise Price”). The number of shares for which
the Warrant will be exercisable will be the number of shares of Maker’s common
stock which, when multiplied by the Exercise Price, have a value equal to fifty
percent (50%) of the Repayment Amount at the original Maturity Date of this Note
as provided in Section 1 hereof. In the event that the Maturity Date is
accelerated pursuant to Section 2 or 4 hereof, such acceleration shall not
reduce the number of shares for which the Warrant will be exercisable.

 

5



--------------------------------------------------------------------------------



 



SECTION 11. MAKER’S REPRESENTATIONS AND WARRANTIES.
Except as disclosed in the Maker’s public filings with the SEC, Maker represents
and warrants the following:
11.1 Organization, Good Standing and Qualification. Maker is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware in the United States, and has all requisite corporate power and
authority to carry on its business. Maker is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business, properties, operations,
prospects or condition (financial or otherwise).
11.2 Authorization. The execution, delivery and performance by Maker of this
Note, and the transactions contemplated hereunder (including, without
limitation, the issuance of common stock pursuant to exercise of the Warrant),
have been duly authorized by all requisite corporate action by Maker in
accordance with Delaware law. This Note is a valid and binding obligation of
Maker, enforceable against Maker in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
of general application affecting enforcements of creditors’ rights or general
principles of equity.
11.3 No Conflicts. The execution, delivery, performance, issuance, sale and
delivery of this Note and compliance with the provisions hereof by Maker will
not, to the knowledge of Maker, (a) violate any provision of any law, statute,
rule or regulation applicable to Maker or any order, judgment or decree of any
court, arbitrator, administrative agency or other governmental body applicable
to Maker or any of its assets or (b) conflict with or result in any material
breach of any of the terms or conditions of any agreement or instrument to which
Maker is a party, or give rise to any right of termination, cancellation or
acceleration under any such agreement or instrument, or result in the creation
of any lien or other encumbrance upon any of the material assets of Maker.
11.4 “Small Business”.
(a) Small Business Status. Maker together with its “affiliates” (as that term is
defined in Section 121.103 of Title 13 of Code of Federal Regulations (the
“Federal Regulations”)) is a “small business concern” within the meaning of the
Small Business Investment Act of 1958, as amended (the “Small Business Act” or
“SBIA”), and the regulations promulgated thereunder, including
Section 121.301(c) of Title 13, Code of Federal Regulations.
(b) Information for SBA Reports. Maker has delivered and/or will deliver to
Holder certain information, set forth by and regarding the Maker and its
affiliates in connection with this Note, on SBA Forms 480, 652 and Part A and B
of Form 1031. This information delivered was true, accurate, complete and
correct in all material respects, and any information yet to be delivered will
be true, accurate, complete and correct in all material respects, and in form
and substance acceptable to Holder.
(c) Eligibility. Maker is eligible for financing by Holder pursuant to Section
107.720 of Title 13 of the Federal Regulations and any other SBA regulations.

 

6



--------------------------------------------------------------------------------



 



SECTION 12. HOLDER’S REPRESENTATIONS AND WARRANTIES
12.1 Unregistered Shares. Holder understands that the shares of common stock to
be issued to Holder pursuant to the Warrant (the “Warrant Shares”) will not be
registered within any designated timeframe thereafter under the Securities Act
of 1933, as amended (the “Securities Act”). Holder also understands that
issuance of the Warrant Shares will be pursuant to an exemption from
registration contained in the Securities Act based in part upon Holder’s
representations herein.
12.2 Accredited Investor. Holder hereby represents and warrants that Holder has
substantial experience in evaluating and investing in securities, and is capable
of evaluating the merits and risks of its loan to Maker under this Note and any
investmentin the Warrant Shares, and has the capacity to protect its own
interests. Holder is an “accredited investor” within the meaning of Regulation D
under the Securities Act.
12.3 Investment Purpose. Holder is acquiring the Warrant and the Warrant Shares
for its own account for investment only, and not with a view towards
distribution. Holder is not aware of publication of any advertisement in
connection with the issuance of the Warrant or the Warrant Shares.
SECTION 13. INDEMNIFICATION
13.1 Indemnification.
(a) In addition to all rights and remedies available to Holder at law or in
equity, Maker shall indemnify Holder and each subsequent holder of this Note,
and their respective affiliates, stockholders, limited partners, general
partners, officers, directors, managers, employees, agents, representatives,
successors and assigns (collectively, the “Indemnified Persons”) and pay on
behalf of or reimburse such party for any losses, damages, or expenses,
including, without limitation, reasonable attorneys’ fees and all amounts paid
in investigation, defense or settlement of any of the foregoing which any
Indemnified Person may suffer, sustain or become subject to as a result of or in
connection with any material misrepresentation in, or material omission from,
any of the representations and warranties, or any material breach of any
covenant or agreement on the part of Maker under this Note, provided, however,
that notwithstanding the foregoing or any other agreement or provision to the
contrary, in no event shall Maker be liable for indirect or consequential losses
or damages of any kind, and in no event shall Maker be liable for any losses or
damages resulting from the gross negligence or willful misconduct of Holder or a
subsequent holder of this Note.
(b) Within five (5) business days after receipt of notice of commencement of any
action or the assertion of any claim by a third party, Holder shall give Maker
written notice thereof together with a copy of such claim, process or other
legal pleading of such claim. Maker shall have the right to assist in the
defense thereof by representation of its own choosing, at its own expense.

 

7



--------------------------------------------------------------------------------



 



13.2 Survival. All indemnification rights hereunder shall survive the execution
and delivery of this Note and the consummation of the transactions contemplated
hereunder, for a period of two (2) years, regardless of any investigation,
inquiry or examination made for or on behalf of, or any knowledge of Holder
and/or any of the Indemnified Persons, or the acceptance by Holder of any
certificate or opinion.
SECTION 14. REPLACEMENT OF NOTE.
Upon receipt by Maker of reasonable evidence of the loss, theft, destruction, or
mutilation of this Note, Maker will deliver a new Note containing the same terms
and conditions in lieu of this Note. Any Note delivered in accordance with the
provisions of this Section 14 shall be dated as of the date of this Note.
SECTION 15. MISCELLANEOUS.
15.1 Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to be effective upon delivery if (i) personally delivered, (ii) sent by
confirmed facsimile with a copy sent by nationally or internationally recognized
overnight courier, (iii) sent by nationally or internationally recognized
overnight courier, or (iv) sent by registered or certified mail, return receipt
requested and postage prepaid, addressed as follows:

     
if to Maker:
  Northwest Biotherapeutics, Inc.
 
  7600 Wisconsin Avenue
 
  Suite 750
 
  Bethesda, MD 20814
 
  Tel: +1-240-497-4060
 
  Fax: +1-240-497-4065
 
  Attention: Alton Boynton
 
  aboynton@nwbio.com
 
   
with a copy to:
  David Engvall, Esq.
 
  Covington & Burling
 
  1201 Pennsylvania Avenue, N.W.
 
  Washington, DC 20004-2401
 
  Tel: +1-202-662-5307
 
  Fax: +1- 202-778-5307
 
  dengvall@cov.com
 
   
if to Holder:
   
 
   
with a copy to:
   

 

8



--------------------------------------------------------------------------------



 



or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section.
15.2 Parties In Interest; Assignment. This Note shall bind and inure to the
benefit of Holder, Maker and their respective successors and permitted assigns.
Maker shall not transfer or assign this Note without the prior written consent
of Holder. Holder may transfer and assign this note without the prior consent of
Maker.
15.3 Entire Agreement. This Note contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect thereto.
15.4 Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, then (i) such provision shall be excluded
from this Note, (ii) the balance of the Note shall be interpreted as if such
provision were so excluded, (iii) the balance of the Note shall be enforceable
in accordance with its terms, and (iv) the parties shall negotiate in good faith
to amend or add to the provisions of this Note to effectuate as nearly as
reasonably practicable, and as nearly as permitted under applicable law, the
original intent of the parties with respect to the provision excluded.
15.5 Amendments. No provision of this Note may be amended or waived without the
express written consent of both Maker and Holder, provided, however, that Holder
may waive any provision hereof that inures to the benefit of Holder without the
prior written consent of Maker.
15.6 Headings. The section and paragraph headings contained in this Note are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Note.
15.7 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, other than any rules relating to choice
of law.
15.8 Nature of Obligation. This Note is being made for business and investment
purposes, and not for household or other purposes.

 

9



--------------------------------------------------------------------------------



 



15.9 No Third Party Rights. A person who is not a party to this Note shall not
have any rights under or in connection with it by virtue of the Contracts
(Rights of Third Parties) Act 1999. The rights of the parties to terminate,
rescind or agree any variation, waiver or settlement under this Note is not
subject to the consent of any person that is not a party to this Note.
15.10 Counterparts. This Note may be executed and delivered in any number of
counterparts, each of which is an original and which, together, have the same
effect as if each party had signed the same document.
[signatures on following page]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Maker has caused this Note to be duly executed by its duly
authorized person(s) as of the date first written above.

                      NORTHWEST BIOTHERAPEUTICS, INC.                
 
                   
By:
          By:        
 
                   
 
  Name: Alton Boynton           Name:    
 
  Title: President           Title:    

 

11